CORRECTED



                 UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                          __________________

                             No. 97-60377
                           Summary Calendar
                          __________________



     JUAN CARLOS CANAS,

                                          Petitioner,

                                versus

     IMMIGRATION AND NATURALIZATION SERVICE,

                                      Respondent.
         ______________________________________________

             Petition for Review of an Order of the
                  Board of Immigration Appeals
                           A70 566 443
         ______________________________________________
                         March 17, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Carlos Canas seeks to appeal the Board of Immigration

Appeals’ denial of his appeal from the immigration judge’s denial

of Canas’s motion to reopen deportation proceedings.      Canas was

ordered deported following an in abstentia deportation proceeding.


*
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Deportation orders following such proceedings may be rescinded only

if the alien shows exceptional circumstances for his failure to

appear, shows that he did not receive notice of the hearing, or

shows that he was in federal or state custody and did not appear at

the hearing through no fault of his own.    8 U.S.C. § 1252b(c)(3).

Canas failed to meet any of these requirements and, therefore, was

not entitled to have the in absentia deportation order rescinded.

Canas’s argument that he did not attend the hearing due to a dental

emergency does not meet the exceptional circumstances standard,

since no evidence was presented to establish that such an emergency

existed.   See 8 C.F.R. § 103.5(a)(2).   Canas’s petition for review

is DENIED.




                                 2